Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 25 July 202 and the terminal disclaimer of 21 July 2022. The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the 35 USC 112 rejections; the art rejections over CN 104529439 and the Flegler et al article and the rejection of claims 1-6 over JP 2011-073907 in view of U.S. patent 8,685,278. The terminal disclaimer filed on 21 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 16/635201 and 16/635424 has been reviewed and is accepted.  The terminal disclaimer has been recorded; and therefore, the provisional obviousness-type double patenting rejections over these applications are withdrawn. Applicant's arguments with respect to the remaining art rejections have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 8-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 are indefinite as to how the composition of zirconia particles, a fluorescent agent and a resin relate to the first and second powders of claim 8, from which claims 10 and 12 depend. It is suggested to combine claims 10 and 11 and combine claims 12 and 13 to overcome this rejection. 
The wording of claim 8 unclear and indefinite with respect to the method of forming a shaped body from the second powder since it implies the process is that given in lines 5-7 of the claims and includes a sintering step. Since this claim is indefinite as to the process, dependent claims 9-14, 16, 17, 19 and 21 are also indefinite as to what is the actual process for producing the shaped body. In addition, claims  15 and 18 are indefinite as to whether the shaped body is sintered and optionally calcined. 
It is suggested to inserted “when” between “wherein” and “a shaped body” and insert “the sintered body” between “pressure,” and “has” to make it clear that the conditions being referred to in lines 5-7 are not related to the claimed method of producing a shaped body, but to the method for producing a sintered body from the second powder where the resulting sintered body has a 3-point flexural strength of 500 MPa or more and a light transmittance of 35% or more for light having a wavelength of 700 nm when the sintered body has a thickness of 0.5 mm. This suggested amendment to claim 8 would overcome this indefiniteness rejection of claims 8-19 and 21. 
Claim Rejections - 35 USC § 103
Claims 7-11, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-073907 in view of U.S. patent 8,685,278.
The translation for JP 2011-073907 show that it teaches a method for producing a zirconia sintered dental body, such as orthodontic brackets or a dental prosthesis, which can be shaped by CAD-CAM system. The taught sintered zirconia body is produced by mixing stabilized zirconia particles comprising 3-5.5 mol% yttria with ethanol or isopropyl alcohol and optionally an acrylic resin binder to form a slurry and spray drying the slurry to produce granules; press molding the granules which can contain an acrylic resin into the desired shape, optionally calcining the shaped body at 500-1000oC and then sintering under ordinary pressure. The taught stabilized zirconia particles have an average particle size of 10-100 nm, such as 30 nm; which overlaps the claimed average particle size range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.The amount of yttria in the zirconia particles falls within the claimed molar percentage. The taught method of molding suggests that of claims 8-11, the taught calcining method suggests that of claims 16 and 17 and the taught sintering method suggests that of claims 19 and 21. The taught calcination temperature range overlaps that of claim 17. JP 2011-073907 does not teach the presence of a fluorescent agent in the taught powder mixture, but it does teach that the taught powder mixture which is spray dried can contain coloring components (last para on pg 4 and 3rd full para on pg 7). 
U.S. patent 8,685,278 teaches a zirconia sintered dental body, such as orthodontic brackets or a dental prosthesis which can be shaped by CAD-CAM system.   U.S. patent 8,685,278 teaches, in column 3, lines 8-61, to add a metallic element containing fluorescent agent to the zirconia sintered dental body do that the resulting body has a fluorescence similar to that of natural teeth. Column 8, lines 2-6 teaches the fluorescent agent can be added to an ethanol/ zirconia particle slurry which is then spray dried to form zirconia granules. This process is the same as that in JP 2011-073907.  Column 4, line 58 through column 5, line 10 teaches the amount of fluorescent agent that is present in the body is 0.0001-10 wt%, which implicitly teaches to one of ordinary skill in the art that the amount of fluorescent agent in the slurry should be 0.0001-10 wt%, based on the weight of the agent and zirconia. The amount of fluorescent agent, when calculated relative to the amount of zirconia, is 0.0001-11 wt%, which overlaps the claimed range. One of ordinary skill in the art would have found it obvious to add 0.0001-11 wt% of a fluorescent agent, which can be considered to coloring component, to the slurry taught in JP 2011-073907 so that the resulting dental body will have a fluorescence similar to natural teeth and thus the dental body would appear more natural.  The resulting granules suggested by the teachings in the combination of JP 2011-073907 and U.S. patent 8,685,278 suggest the powder comprising zirconia particles and a fluorescent agent produced by one of applicants’ disclosed processes found in paragraphs 36-37 where the fluorescent agent is a dispersion of the fluorescent agent in a liquid. Applicants admit in the specification that zirconia particle and fluorescent agent powders produced by the taught process will produce articles having the properties of claim 7 when processed by the conditions in claim 7. Thus the suggested powder/granules when taught zirconia particle size and fluorescent agent amount ranges fall within the claimed ranges, the resulting powder/ granules suggest that of claim 7 and the second powder of claims 8-11, 15-19 and 21. Thus the methods and the shaped body, calcined body and sintered body suggested by the teachings in the combination of JP 2011-073907 and U.S. patent 8,685,278 suggest the claimed processes and shaped body, calcined body and sintered body.  
Claims 10 and 11are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-073907 in view of  U.S. patent 8,685,278, this combination in view of U.S. patents 4,485,182 and 4,939,996.
As discussed above, JP 2011-073907 and U.S. patent 8,685,278 teaches press molding the taught granules, which suggest the second powder of claim 8, comprising zirconia particles and a fluorescent agent into the desired shape. U.S. patents 4,485,182 and 4,939,996 also teach that it was well known in the art to that mixing a ceramic powder, such as zirconia powder, with a resin will improve the shaped green body formed by press molding. Therefore, one of ordinary skill in the art would have found it obvious to mix the powder comprising zirconia and a fluorescent agent suggested by the combination of JP 2011-073907 and U.S. patent 8,685,278 with a resin before press-molding. The combination of references suggest the claimed process.
Response to Arguments
Applicants’ arguments with respect to these rejections have been considered but are not convincing. While applicants’ arguments with respect to the requirement of claims 1 and 4-6 that the fluorescent agent is the form of a solution, the arguments are not convincing with respect to the powder of claim 7 or the second powder of claim 8. Applicants have not shown that the taught granules produced by the same method set forth in paragraphs 36 and 37 of the specification, where the taught fluorescent agents are the same fluorescent agents in lines 20-21 of the specification or are oxides of Ga, Nd, Sm, Eu, Gd, Tb, Dy and Tm, which are several of the oxides taught in lines 14-19 of the specification, would not form a sintered zirconia body have a flexural strength and transmittance ranges that at least overlap the claimed ranges. The arguments referring to the showings of comparative example 2 do not overcome the rejection since this one example is not commensurate in scope with the claims and the bismuth nitrate fluorescent agent of the example is not one of the fluorescent agents taught by U.S. patent 8,685,278. The rejections are maintained.
Claim Rejections - 35 USC § 103
Claims 1, 4-9, 12-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,329,296.
 This reference teaches a zirconia ceramic and the process for producing the ceramic. The process comprises mixing a dispersion, or a slurry, comprising stabilized zirconia particles comprising 3 mol% yttria, where the particles have an average primary particle diameter, preferably 10-200 nm, with a solution of chromophores and then drying the mixture to form coated stabilized zirconia particles. The chromophores can be terbium acetate or cerium nitrate (col. 5, lines 35-51).  Column 5, lines 11-25 teaches the chromophores are soluble in the dispersing or suspension medium, which means the chromophores are in the form of a liquid. While the reference does not teach these compound are fluorescent agents, the specification teaches these compounds are fluorescent agents. Thus the reference suggests mixing a slurry comprising stabilized zirconia particles comprising 3 mol% yttria, where the particles have an average primary particle diameter, preferably 10-200 nm, with a fluorescent agent in a liquid state and then drying the mixture to form granules. The amount of yttria falls within the claimed range and the particle size range overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The granules contains preferably 0.01-0.2 wt% of oxides of cerium or terbium, based on the total mass of the particles (col. 6, line 35). This amount corresponds to 0.01-0.2 wt% of oxides of cerium or terbium, relative to the amount of zirconia. This range falls within that of claim 1. The taught granules can be produced by spray drying (col. 6, line 67 and col. 7, line 49). Therefore the reference suggests the process of claims 1, 4 and 5 and the resulting powder of claim 6. Applicants admitted in the specification that zirconia particle and fluorescent agent powders produced by the process of claims 1 and 4-6 will produce articles having the properties of claim 7 when processed by the conditions in claim 7. Thus the suggested powder when taught zirconia particle size range fall within the claimed ranges, the resulting powder suggests that of claim 7.
Column 7, lines 50 through column 8, line 24 teaches a green body for the ceramic can be produced by forming a suspension comprising the granules comprising the stabilized zirconia particles and the cerium or terbium fluorescent agents and polymerizable monomer by mixing and then shaping the suspension using stereolithography. It also teaches a green body for the ceramic can be produced by dry-pressing the granules (col. 7, lines 39-45). These processes suggest those of claims 8, 9 and 12-14 and the resulting green bodies suggest the body of claim 15. 
Column 10, lines 35-60 teaches the zirconia ceramic is produced by debindering the green body by heating at 90-600oC to form a white body, which reads upon the claimed calcining step, and then sintering the white body. The taught debindering, or calcining, temperature range overlaps that claimed. These processes suggest those of claims 16, 17, 19 and 21 and the resulting white bodies suggest the body of claim 18. 
Response to Arguments
Applicants’ arguments with respect to this rejection have been considered but are not convincing. Applicants argues that the taught chromophore of Tb(III) acetylacetonate is a powder and thus the reference does not teach a fluorescent agent in a liquid state. This argument is not convincing since the reference clearly teaches that the taught chromophores are soluble in the taught dispersing or suspension medium in lines 11-13, 22-25 and 46-51 of column 5 which means the chromophores are in solution and in a liquid state. The arguments with respect to cerium acetylacetonate are noted, but this argued compound is not one of the taught chromophores and thus this arguments does not overcome the rejection. Accordingly, the rejections is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/29/22